Mr. Chief Justice Waite
delivered the opinion of the court.
It was conceded upon the argument^that, under the decisions of this Qourt, the county was estopped from denying its lia-' bility upon the bonds in question, being, as they are, in the hands of an innocent holder, if the presiding justice of the county court and the clerk were, by the terms of the order of Oct. 20, 1871, authorized to execute bonds which would bind the county for their payment.' The question of the power of the county court under the law to bind the county for the payment of a debt of a township, or to issue- bonds on behalf of a township to fund township debts, is not involved. The only inquiry is as to the authority conferred upon the presiding justice and the clerk by the terms of the order. On the one hand, it is contended that they were only empowered to tissue the bonds of the county in behalf of the township, and thus bind the township alone for payment under the township aid act; and, on the other, that they were authorized to charge the county with the indebtedness to be incurred.
The latter, we think, is the true construction of the order. It recited that coupons • for interest upon the bonds of 'the county issued for the benefit of the township had matured and remained unpaid; that the court had been prevented from making provision therefor until after the last annual levy of taxes; that the credit of the county had suffered, and was likely to suffer, on account thereof; and that honor required counties as well as individuals to meet their obligations in good faith. It then directed that, for. the benefit of the township, county funding-bonds be issued for the purpose of paying said coupons, keeping the faith of the county, protecting and preserving her credit, and also that the next levy of.taxes upon said township may not prove burdensome.” For the purposes of construction, language is to be given, if possible, *380•its ordinary, and natural meaning. Applying this elementary rule in. the present case, there seems hardly room for doubt as to what was intended. “ County funding-bonds ” were to be issued to protect the faith. and preserve ■ the credit of the county. The law under which the action was' taken was one authorizing counties “ to fund any and all' debts they may owe.” The county court may have been mistaken in supposing that the interest in arrears was a county debt; but, however that may be, they clearly assumed that it was, and acted accordingly. Judgment affirmed.